Title: To Thomas Jefferson from David Bailie Warden, 12 June 1808
From: Warden, David Bailie
To: Jefferson, Thomas


                  
                     Sir, 
                     Paris, 12 June,
                  
                  I had lately the honor of transmitting to you, by Mr Barney, of Baltimore, some parts of Mr Humboldt work, the titles of which are written on the cover of the inclosed letter, which I since received, with instructions to request you, thro me, to acknowlege the receipt, as the auther is anxious that it may reach you. I sent you some works, at different times, the authors of which are anxious to hear of their arrival,: viz. Peersons synopsis plantarum 2. Vol. forwarded in December. last, by Mr. Sands of New York. Cossignys’ work on Powder &. The minister informs me that he has received from you a letter for Mr. Donous, from which I presume that the volumes I forwarded, from that Gentleman, came to hand.—Doctor Bullus and Cap Haley afforded me opportunities of sending, for your acceptance, a copy of my translation of Cuviers’ Eulogium on Priestley, and that of Marcus Aurelius by Thomas, accompanied with some brochures. 
                  I am, Sir, with great respect, Your very obedt and humb Svt
                  
                     D. B. Warden 
                     
                  
               